Citation Nr: 0930349	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  07-38 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

The Veteran served on active duty from May to September 1946, 
from November 1948 to June 1949, and from December 1950 to 
January 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs Regional Office (RO) in Montgomery, Alabama.  

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  Degenerative disc disease of the lumbar spine is 
manifested by limitation of flexion to 30 degrees.  

2.  Unfavorable ankylosis of the entire thoracolumbar spine, 
incapacitating episodes (requiring bedrest as prescribed by a 
physician and having a total duration of at least 6 weeks 
during the past 12 months), associated neurological 
impairment, and additional impairment due to fatigue, 
weakness, or lack of endurance following repetitive use of 
his low back have not been shown.  


CONCLUSION OF LAW

The criteria for a 40 percent rating, but no higher, for 
degenerative disc disease of the lumbar spine have been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159 (as amended), 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes (DCs) 5242, 5243.  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2008).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27 (2008).  

The Board has been directed to consider only those factors 
contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994).  On the other hand, 
the United States Court of Appeals for Veterans Claims 
(Court) has upheld the appropriateness of the consideration 
of factors outside the specific rating criteria in 
determining the level of occupational and social impairment.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

If there is a question as to which evaluation to apply to a 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2008).  

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, the Board is not required to discuss, in detail, 
the extensive evidence of record.  

Indeed, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that, while the Board must 
review the entire record, it does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  The Board will, therefore, summarize the 
relevant evidence where appropriate.  The analysis in the 
following decision will focus specifically on what the 
evidence shows, or fails to show, with regard to the 
increased rating claim adjudicated in this decision.  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  38 C.F.R. § 4.1 (2008); 
see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, however, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board will 
also consider entitlement to staged ratings to compensate for 
times since the filing of the claim when the disability may 
have been more severe than at other times during the course 
of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Here, by a May 1970 rating action, the RO granted service 
connection for minimal degenerative arthritis of the lumbar 
spine (0 percent from February 1, 1970).  By an April 1981 
decision, the RO awarded a compensable rating of 10 percent, 
effective from January 13, 1981, for this disability.  

Pursuant to the currently-appealed rating action dated in 
March 2006, the RO granted an increased evaluation of 
20 percent, effective from November 17, 2005.  This 
disability, which is now currently characterized as 
degenerative disc disease of the lumbar spine, remains 
evaluated as 20 percent disabling.  

According to the applicable rating criteria, intervertebral 
disc syndrome will be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
based on incapacitating episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under § 4.25.  38 C.F.R. § 4.71a, DC 5243 (2008).  

According to the General Rating Formula for Diseases and 
Injuries of the Spine, a 20 percent will be awarded upon 
evidence of limitation of forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

The following higher ratings are warranted with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease:  40 percent (with evidence of 
either limitation of forward flexion of the thoracolumbar 
spine to 30 degrees or less or favorable ankylosis of the 
entire thoracolumbar spine); 50 percent (with evidence of 
unfavorable ankylosis of the entire thoracolumbar); and 
100 percent (with evidence of unfavorable ankylosis of the 
entire spine).  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine (2008).  

For VA compensation purposes, the following are the normal 
ranges of motion of the thoracolumbar spine:  forward flexion 
from zero to 90 degrees, extension from zero to 30 degrees, 
left and right lateral flexion from zero to 30 degrees, and 
left and right lateral rotation from zero to 30 degrees.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  38 C.F.R. § 4.71a, Note 2 following General 
Rating Formula for Diseases and Injuries of the Spine (2008); 
see also 38 C.F.R. § 4.71a, Plate V (2008).  

Further, when a diagnostic code provides for compensation 
based on limitation of motion, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 must also be considered.  Specifically, 
determinations should be made that adequately portray the 
extent of the functional loss "in terms of the degree of 
additional range-of-motion loss due to pain on use or during 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202 (1995); see 
also 38 C.F.R. § 4.59 (2008) ("[t]he intent of the schedule 
is to recognize painful motion with joint or periarticular 
pathology as productive of disability . . . [and] to 
recognize actually painful, unstable, or malaigned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint").  

Also, according to the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, a 20 percent 
rating will be awarded upon evidence of incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months.  The following higher 
evaluations may be awarded:  40 percent (with evidence of 
incapacitating episodes having a total duration of at least 
4 weeks but less than 6 weeks during the past 12 months) and 
60 percent (with evidence of incapacitating episodes having a 
total duration of at least 6 weeks during the past 
12 months).  38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(2008).  

For purposes of evaluations under DC 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a, Note 1 following Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(2008).  

In any event, the spinal rating criteria also provides that 
any associated objective neurological abnormalities, 
including but not limited to bowel or bladder impairment, 
should be evaluated separately, under the appropriate 
diagnostic code.  38 C.F.R. § 4.71a, Note 1 following General 
Rating Formula for Diseases and Injuries of the Spine (2008).  

Initially in the appeal period, a February 2006 VA 
examination demonstrated limitation of forward flexion of the 
Veteran's lumbar spine to 60 degrees.  Significantly, 
however, subsequent examinations reflect a worsening in the 
ranges of motion of his lumbar spine.  

Specifically, at a private evaluation completed in December 
2005, the examining physician concluded that the Veteran had 
"markedly decreased range of motion with essentially no 
mobility in the lumbar segments."  A private examination 
later conducted in April 2006 illustrated limitation of 
flexion of the thoracolumbar spine to 30 degrees.  At a VA 
examination conducted in November 2006, he stated that he 
could not bend to perform tasks but, instead, had to kneel to 
complete such activities.  Based on this evidence, the Board 
finds that a 40 percent rating is warranted for the Veteran's 
low back disability.  

A higher rating, however, is not warranted.  Significantly, 
none of the multiple examinations completed on the Veteran's 
lumbar spine during the current appeal period have 
demonstrated the presence of unfavorable ankylosis of the 
entire thoracolumbar.  In fact, the February 2006 VA examiner 
specifically determined that the Veteran has no fixed 
deformities. 

In this regard, the Board has considered the Veteran's 
complaints of increased low back pain and of an inability to 
walk prolonged distances due to such pain.  Indeed, multiple 
examinations during the current appeal have confirmed pain on 
ranges of motion as well as the presence of an antalgic gait.  
Further, the February 2006 VA examiner concluded that the 
Veteran's "major functional impact is . . . pain."  Also, a 
private physician concluded in September 2007 that the 
Veteran's chronic back pain was "increasingly more severe" 
and that his degenerative spinal disease "has significantly 
deteriorated and worsened the quality of his life."  

Significantly, however, the multiple evaluations completed on 
the Veteran's lumbar spine during the current appeal have 
also demonstrated no atrophy of his lower extremities, 5/5 
strength, and a functional range of motion of the lower 
extremities (with no contractures or deformities).  Indeed, 
the February 2006 VA examiner opined that the Veteran has no 
additional impairment due to fatigue, weakness, or lack of 
endurance following repetitive use of his low back.  

Consequently, and based on this evidence, the Board finds 
that the 40 percent rating awarded by this decision 
adequately portrays the functional impairment, pain, and 
weakness that he experiences as a consequence of use of his 
low back.  

Moreover, at the November 2006 VA examination, the Veteran 
reported that his exacerbating low back pain "can be severe 
enough to . . . [render] him bedridden for 1-4 hours."  
Significantly, however, none of the medical reports of record 
indicate that a physician has actually prescribed bedrest for 
the Veteran's low back pain.  In fact, medical evidence of 
record reflects the need for only periodic outpatient 
treatment for low back pain.  

Additionally, examination of the Veteran's lumbar spine has 
also shown no associated bowel, bladder, or erectile 
dysfunction problems.  Also, these evaluations have shown 
normal tone and symmetrical bulk with no focal atrophy, 5/5 
strength throughout, normal sensation to light touch and 
pinprick, 2+ deep tendon reflexes, intact cutaneous reflexes, 
no pathologic reflexes, and no foot drop.  Thus, a separate 
compensable rating for neurological impairment associated 
with the low back disability is not warranted.  

The Board concludes, therefore, that the preponderance of the 
evidence is against a finding that the criteria greater than 
the 40 percent evaluation awarded by this decision for the 
Veteran's low back disability-based upon impairment 
resulting from the associated lumbar spine pathology-have 
been met.  

In reaching this conclusion, the Board has also considered 
the Veteran's assertions that his low back pathology has 
worsened.  In rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  

Here, the Veteran has described severe low back pain.  In 
this regard, the Board acknowledges that he is competent to 
report symptoms because such actions require only personal 
knowledge and his symptomatology comes to him through his 
senses.  Layno, 6 Vet. App. at 470.  He is not, however, 
competent to identify a specific level of disability (e.g., 
as with his lumbar spine disability)-according to the 
appropriate diagnostic codes.  See Robinson v. Shinseki, 557 
F.3d 1355 (2009).

Such competent evidence-concerning the nature and extent of 
the Veteran's lumbar spine disorder-has been provided by the 
medical personnel who have examined and/or treated him during 
the current appeal and who have rendered pertinent opinions 
in conjunction with the evaluations.  The medical findings 
(as provided in the examination reports) directly address the 
criteria under which this disability is evaluated.  

As such, the Board finds these records to be more probative 
than the Veteran's subjective complaints of increased low 
back symptomatology.  See Cartright, 2 Vet. App. at 25 
(interest in the outcome of a proceeding may affect the 
credibility of testimony).  

In sum, after a careful review of the evidence of record, the 
Board finds that the evidence of record supports the grant of 
a 40 percent rating, but no higher, for a low back 
disability.  The preponderance of the evidence is, however, 
against a rating higher than 40 percent for this disorder.  
There is no doubt to be otherwise resolved.  As such, the 
appeal-as to a rating greater than the 40 percent evaluation 
awarded by this decision for any portion of the appeal 
period-is denied.  

Moreover, the Board does not find that referral for 
consideration of an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted for any 
time during the current appeal period.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  

Importantly, a complete and thorough review of the claims 
folder fails to show that the Veteran's lumbar spine 
disability has required hospitalization or resulted in marked 
interference with employment at any time during the current 
appeal.  Indeed, according to evidence of record, he has 
received only periodic outpatient treatment-and no inpatient 
medical care-for this disability since his retirement from 
active duty.  

The Board acknowledges that, throughout the appeal, the 
Veteran has described functional limitations associated with 
his low back pain.  However, the February 2006 VA examiner 
opined that he has no additional impairment due to fatigue, 
weakness, or lack of endurance following repetitive use of 
his low back.  

The provisions of 38 C.F.R. § 4.1 specifically set out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the ratings 
assigned therein.  

What the evidence does not show is that, at any time during 
the current appeal, has the Veteran's lumbar spine disability 
resulted in unusual disability or impairment that rendered 
the criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate at any time during the 
current appeal.  Accordingly, the Board concludes that 
consideration of the provisions set forth at 38 U.S.C.A. 
§ 3.321(b)(1) is not warranted for this disorder at any time 
during the current appeal.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
December 2005, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate his claim and of his 
and VA's respective duties for obtaining evidence.  

The Board acknowledges that the VCAA letter sent to the 
Veteran in December 2005 does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.  

In this case, the Veteran was provided with correspondence 
regarding what was needed to support his increased rating 
claim.  Specifically, the December 2005 letter requested that 
he submit all evidence in his possession that would indicate 
that his lumbar spine disability increased in severity, 
including doctors' statements containing physical and 
clinical findings, the results of any X-rays, and the dates 
of examinations and tests.  In addition, he was notified of 
his opportunity to submit statements from other individuals 
who are able to describe from their knowledge and personal 
observations the manner in which his disability has worsened.  

Additionally, an October 2007 statement of the case (SOC) 
informed the Veteran of the specific rating criteria used for 
the evaluation of his claim.  The SOC advised him of the 
rating considerations of 38 C.F.R. § 4.1 and, in so doing, 
explained that percentage ratings assigned are based upon the 
average impairment capacity resulting from injuries and 
diseases and their residual conditions in civil occupations.  
In addition, the SOC provided him with the diagnostic codes 
used to evaluate spinal disorders.

Based on this evidentiary posture, the Veteran can be 
expected to understand from the various letters from the RO 
what was needed to support his increased rating claim on 
appeal.

Moreover, the Veteran demonstrated actual knowledge of what 
was needed to support his claim for a higher rating for his 
lumbar spine disability.  Specifically, at the various VA 
examinations and private outpatient treatment sessions 
conducted during the current appeal, he discussed the signs 
and symptoms of his disability, with particular emphasis on 
the impact that this disorder has on his daily life.  For 
example, he described the increased low back pain, 
particularly with prolonged walking.  Such statements 
demonstrate his actual knowledge in understanding of the 
information necessary to support his claim for an increased 
rating for his lumbar spine disability.  

Therefore, any notice deficiencies do not affect the 
essential fairness of the adjudication.  The presumption of 
prejudice is rebutted.  For this reason, no further 
development is required regarding the duty to notify.

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained pertinent private treatment 
records adequately referenced by the Veteran.  In addition, 
he was given an opportunity to present testimony before VA 
personnel but declined to do so.  

Further, in February 2006 and November 2006, the Veteran 
underwent relevant VA examinations.  The Board finds that 
these examination are adequate for evaluation purposes.  
Specifically, the VA examiners interviewed the Veteran and 
conducted examinations.  The February 2006 examiner reviewed 
the claims folder.  Although the November 2006 examiner did 
not have the opportunity to review the claims folder, he did 
consider the Veteran's medical records.  In any event, there 
is no indication that either VA examiner was not fully aware 
of the Veteran's past medical history or that either of them 
misstated any relevant fact.  Moreover, there is no 
contradicting medical evidence of record.  

Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to the claim on appeal.  Significantly, neither the Veteran 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of this claim that has 
not been obtained.  Hence, no further notice or assistance is 
required to fulfill VA's duty to assist in the development of 
this issue.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  


ORDER

A disability rating of 40 percent, but no higher, for 
degenerative disc disease of the lumbar spine is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


